               Case 1:19-cv-02577-RCL Document 7 Filed 09/30/19 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  AMERICAN OVERSIGHT,

                         Plaintiff,

                                      v.
                                                                        Civ. A. No. 19-2577
  U.S. DEPARTMENT OF HEALTH AND HUMAN
  SERVICES,

                          Defendant.


                                               ANSWER

          Defendant, United States Department of Health and Human Services (“Defendant”), by

and through counsel, hereby responds to Plaintiff’s Complaint as follows:

                                             RESPONSES

          Defendant responds to the separately numbered paragraphs and prayer for relief contained

in the Complaint below. To the extent that any allegation is not admitted herein, it is denied.

Moreover, to the extent that the Complaint refers to or quotes from external documents, statutes, or

other sources, Defendant may refer to such materials for their accurate and complete contents;

however, Defendant’s references are not intended to be, and should not be construed to be, an

admission that the cited materials: (a) are correctly cited or quoted by Plaintiff; (b) are relevant

to this, or any other, action; or (c) are admissible in this, or any other, action.

          Defendant answers as follows:

          1.      This paragraph contains Plaintiff’s characterization of its action, not allegations of

fact, to which no response is required. To the extent a response is deemed necessary, Defendant

denies.
             Case 1:19-cv-02577-RCL Document 7 Filed 09/30/19 Page 2 of 8




                                 JURISDICTION AND VENUE 1

        2.      This paragraph contains conclusions of law, not allegations of fact, to which no

response is required. To the extent a response is deemed necessary, Defendant admits that this

Court has subject matter jurisdiction under the Freedom of Information Act (“FOIA”), as limited

by the relief available under FOIA.

        3.      This paragraph contains conclusions of law, not allegations of fact, to which no

response is required. To the extent a response is deemed necessary, Defendant admits that venue

is proper in this District.

        4.      This paragraph contains conclusions of law, not allegations of fact, to which no

response is required. To the extent a response is deemed necessary, Defendant denies.

                                            PARTIES

        5.      Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph.

        6.      Defendant admits that it is a department of the executive branch of the U.S.

government headquartered in Washington, D.C. and that it is an agency within the meaning of 5

U.S.C. § 552(f). Defendant denies the remainder of the allegations in this paragraph.

                                    STATEMENT OF FACTS

        7.      This paragraph contains Plaintiff’s characterization of its FOIA request, not

allegations of fact, to which no response is required. To the extent a response is deemed necessary,

Defendant admits only that Plaintiff submitted a FOIA request on or about March 18, 2019, and

respectfully refers the Court to that FOIA request for a true and accurate statement of its contents.




1
 For ease of reference, Defendant refers to Plaintiff’s headings and titles, but to the extent those
headings and titles could be construed to contain factual allegations, those allegations are denied.
                                                 2
            Case 1:19-cv-02577-RCL Document 7 Filed 09/30/19 Page 3 of 8




       8.      This paragraph contains Plaintiff’s characterization of its FOIA request, not

allegations of fact, to which no response is required. To the extent a response is deemed necessary,

Defendant admits only that Plaintiff submitted a FOIA request on or about March 18, 2019, and

respectfully refers the Court to that FOIA request for a true and accurate statement of its contents.

Defendant admits that a document is attached to the Complaint as Exhibit A that contains the

subject line “Freedom of Information Act Request.”

       9.      This paragraph contains Plaintiff’s characterization of its FOIA request, not

allegations of fact, to which no response is required. To the extent a response is deemed necessary,

Defendant admits only that Plaintiff submitted a FOIA request on or about March 18, 2019, and

respectfully refers the Court to that FOIA request for a true and accurate statement of its contents.

       10.     This paragraph contains Plaintiff’s characterization of its FOIA request, not

allegations of fact, to which no response is required. To the extent a response is deemed necessary,

Defendant admits only that Plaintiff submitted a FOIA request on or about March 18, 2019, and

respectfully refers the Court to that FOIA request for a true and accurate statement of its contents.

       11.     This paragraph contains Plaintiff’s characterization of its FOIA request, not

allegations of fact, to which no response is required. To the extent a response is deemed necessary,

Defendant admits only that Plaintiff submitted a FOIA request on or about March 18, 2019, and

respectfully refers the Court to that FOIA request for a true and accurate statement of its contents.

Defendant admits that a document is attached to the Complaint as Exhibit B that contains the

subject line “Freedom of Information Act Request.”

       12.     This paragraph contains Plaintiff’s characterization of its FOIA request, not

allegations of fact, to which no response is required. To the extent a response is deemed necessary,




                                                 3
          Case 1:19-cv-02577-RCL Document 7 Filed 09/30/19 Page 4 of 8




Defendant admits only that Plaintiff submitted a FOIA request on or about March 18, 2019, and

respectfully refers the Court to that FOIA request for a true and accurate statement of its contents.

       13.     This paragraph contains Plaintiff’s characterization of its FOIA request, not

allegations of fact, to which no response is required. To the extent a response is deemed necessary,

Defendant admits only that Plaintiff submitted a FOIA request on or about March 18, 2019, and

respectfully refers the Court to that FOIA request for a true and accurate statement of its contents.

       14.     This paragraph contains Plaintiff’s characterization of its FOIA request, not

allegations of fact, to which no response is required. To the extent a response is deemed necessary,

Defendant admits only that Plaintiff submitted a FOIA request on or about March 18, 2019, and

respectfully refers the Court to that FOIA request for a true and accurate statement of its contents.

Defendant admits that a document is attached to the Complaint as Exhibit C that contains the

subject line “Freedom of Information Act Request.”

       15.     This paragraph contains Plaintiff’s characterization of its FOIA request, not

allegations of fact, to which no response is required. To the extent a response is deemed necessary,

Defendant admits only that Plaintiff submitted a FOIA request on or about March 18, 2019, and

respectfully refers the Court to that FOIA request for a true and accurate statement of its contents.

       16.     This paragraph contains Plaintiff’s characterization of three letters, not allegations

of fact, to which no response is required. Defendant admits that three documents are attached to

the Complaint as Exhibits D–F that are letters to Mr. Austin R. Evers, each dated April 3, 2019.

To the extent a response is deemed necessary, Defendant admits only that Plaintiff submitted a

FOIA request on or about March 18, 2019, and that Defendant sent Plaintiff three letters on or

about April 3, 2019. Defendant respectfully refers the Court to those letters for a true and accurate

statement of their contents.



                                                 4
           Case 1:19-cv-02577-RCL Document 7 Filed 09/30/19 Page 5 of 8




       17.        This paragraph contains Plaintiff’s characterization of two documents, not

allegations of fact, to which no response is required. Defendant admits that two documents are

attached to the Complaint as Exhibit G that purport to be an email with attachment from Sara

Creighton to kara.wells@hhs.gov, sent April 5, 2019. To the extent a response is deemed

necessary, Defendant respectfully refers the Court to those documents for a true and accurate

statement of their contents.

       18.        This paragraph contains Plaintiff’s characterization of two documents, not

allegations of fact, to which no response is required. To the extent a response is deemed necessary,

Defendant respectfully refers the Court to those documents for a true and accurate statement of

their contents.

       19.        Defendant admits that the status of the three requests was at one time “In Process.”

Defendant denies any remaining allegations in this paragraph.

       20.        Defendant admits that it has not sent any further communications to American

Oversight. Defendant denies the remainder of the allegations in this paragraph.

       21.        Defendant admits that it has not yet notified American Oversight of any

determination regarding American Oversight’s FOIA requests or produced all of the requested

records or demonstrated that the records are lawfully exempt from production. Defendant denies

any remaining allegations in this paragraph.

       22.        This paragraph contains conclusions of law, not allegations of fact, to which no

response is required. To the extent a response is deemed necessary, Defendant denies.




                                                   5
           Case 1:19-cv-02577-RCL Document 7 Filed 09/30/19 Page 6 of 8




                                          COUNT I
                              Violation of FOIA, 5 U.S.C. § 552
                Failure to Conduct Adequate Searches for Responsive Records

        23.     Defendant’s responses to paragraphs 1–22 above are hereby incorporated by

reference as if set forth fully herein.

        24.     This paragraph contains conclusions of law, not allegations of fact, to which no

response is required. To the extent a response is deemed necessary, Defendant denies.

        25.     This paragraph contains conclusions of law, not allegations of fact, to which no

response is required. To the extent a response is deemed necessary, Defendant admits that it is an

agency within the meaning of 5 U.S.C. § 552(f). Defendant denies the remainder of the allegations

in this paragraph.

        26.     This paragraph contains conclusions of law, not allegations of fact, to which no

response is required. To the extent a response is deemed necessary, Defendant denies.

        27.     This paragraph contains conclusions of law, not allegations of fact, to which no

response is required. To the extent a response is deemed necessary, Defendant denies.

        28.     This paragraph contains conclusions of law, not allegations of fact, to which no

response is required. To the extent a response is deemed necessary, Defendant denies.

                                        COUNT II
                            Violation of FOIA, 5 U.S.C. § 552
                  Wrongful Withholding of Non-Exempt Responsive Records

        29.     Defendant’s responses to paragraphs 1–28 above are hereby incorporated by

reference as if set forth fully herein.

        30.     This paragraph contains conclusions of law, not allegations of fact, to which no

response is required. To the extent a response is deemed necessary, Defendant denies.




                                                6
          Case 1:19-cv-02577-RCL Document 7 Filed 09/30/19 Page 7 of 8




       31.     This paragraph contains conclusions of law, not allegations of fact, to which no

response is required. To the extent a response is deemed necessary, Defendant admits that it is an

agency within the meaning of 5 U.S.C. § 552(f). Defendant denies the remainder of the allegations

in this paragraph.

       32.     This paragraph contains conclusions of law, not allegations of fact, to which no

response is required. To the extent a response is deemed necessary, Defendant denies.

       33.     This paragraph contains conclusions of law, not allegations of fact, to which no

response is required. To the extent a response is deemed necessary, Defendant denies.

       34.     This paragraph contains conclusions of law, not allegations of fact, to which no

response is required. To the extent a response is deemed necessary, Defendant denies.

       35.     This paragraph contains conclusions of law, not allegations of fact, to which no

response is required. To the extent a response is deemed necessary, Defendant denies.

                                    REQUESTED RELIEF

       The remainder of the Complaint consists of Plaintiff’s prayer for relief, not allegations of

fact, to which no response is required. To the extent a response is deemed necessary, Defendant

denies that Plaintiff is entitled to any of the relief requested in this section, or to any relief

whatsoever.

                                          DEFENSES

                                       FIRST DEFENSE

       Plaintiff’s Complaint fails to state a claim upon which relief may be granted.

                                     SECOND DEFENSE

       This Court lacks subject matter jurisdiction over any of Plaintiff’s requests for relief that

exceed the relief authorized by FOIA, 5 U.S.C. § 552.



                                                7
          Case 1:19-cv-02577-RCL Document 7 Filed 09/30/19 Page 8 of 8




       WHEREFORE, Defendant respectfully requests that the Court enter judgment dismissing

the Complaint with prejudice, affirming the validity of the challenged agency action, and awarding

Defendant costs and such other relief as the Court may deem appropriate.



Dated: September 30, 2019
                                             Respectfully submitted,

                                             JESSIE K, LIU, D.C. Bar # 472845
                                             United States Attorney for the District of Columbia

                                             DANIEL F. VAN HORN, D.C. Bar # 924092
                                             Chief, Civil Division

                                        By: /s/ John Moustakas
                                            John Moustakas, D.C. Bar #442076
                                            Assistant United States Attorney
                                            555 Fourth Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 252-2518
                                            john.moustakas@usdoj.gov




                                                8
